DETAILED ACTION
This action is responsive to the response filed on 07/13/2022. Claims 1-3, 5-12 and 14-20 are pending in the case. Claims 1, 10 and 19 are independent. Claims 4 and 13 have been canceled. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 12, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 12 and 20 are dependent upon Claims 1, 10 and 19, respectively, and recite, “wherein… target thumbnails are M thumbnails whose image similarities are greater than a preset threshold, wherein M is an integer greater than 1,” (emphasis added). Claims 1, 10 and 19 recite, “selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, wherein N is a positive integer” (emphasis added). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 12 and 20, incorporating the limitations of their respective independent claims, recite the broad recitation “selecting… N thumbnails… wherein N is a positive integer”, and the claims also recite “target thumbnails are M thumbnails whose image similarities are greater than a preset threshold, wherein M is an integer greater than 1” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 8 and 17 are dependent upon Claims 1 and 10, respectively, and recite, “wherein the target thumbnail includes K thumbnails, and K is an integer greater than 1; and” (emphasis added). Claims 1, 10 and 19 recite, “selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, wherein N is a positive integer” (emphasis added). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 17, incorporating the limitations of their respective independent claims, recite the broad recitation “selecting… N thumbnails… wherein N is a positive integer”, and the claims also recite “wherein the target thumbnail includes K thumbnails, and K is an integer greater than 1” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 9-12, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos (US 20130100036 A1, cited in previous Office Action), hereinafter Papakipos, in view of Narita (US 20100020048 A1, cited in previous Office Action), hereinafter Narita.

Regarding Claim 1, Papakipos teaches:
An image display method, applied to a terminal and comprising: (the mobile device may comprise hardware devices (120) [0013], computing platform 702 may comprise controller 704, memory 706, and input output subsystem 710 [0022])
in a case that at least two thumbnails are displayed on a first screen of the terminal, (See FIG.s 3A-3C,  a photo album application hosted by mobile device 200 displays photo thumbnails of a photo album ("My Photo Album") in a user interface displayed in front-side touch display 201. [0017])
receiving a first input performed by a user for a target area; (A user may tap on back-side touch surface 202, as illustrated in 3B… the user may use a finger to draw a circle on back-side touch surface 202 [0017])
in response to the first input, selecting a target thumbnail from the at least two thumbnails; and (the composite touch gesture process may cause the photo album application to adjust presentation of one or more content displayed near the region of the application user interface corresponding to the location of touch surface 202 for the tap touch input... The composite touch gesture process may access data identifying the location of the tap touch input on touch surface 202, access data identifying the region of the application user interface corresponding to the tap touch location (i.e., photo thumbnail "5"), and cause the photo album application to highlight photo thumbnail "5", as illustrated in FIG. 3C... The composite touch gesture process may access location data identifying the circle from the user's touch input to back-side touch surface 202, accessing data identifying a circular area of the application user interface corresponding to the circle, and cause the photo album application to highlight photo thumbnails within the circular area [0017])
…
wherein the target area is an area different from display areas of the at least two thumbnails; (See FIG.s 3A and 3B, touch surface 202 is different from  photo thumbnails of a photo album ("My Photo Album") in a user interface displayed in front-side touch display 201)
wherein the selecting a target thumbnail from the at least two thumbnails comprises: obtaining a currently selected first thumbnail from the at least two thumbnails; and selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, wherein N is a positive integer. (the user may use a finger to draw a circle on back-side touch surface 202. The composite touch gesture process may access location data identifying the circle from the user's touch input to back-side touch surface 202, accessing data identifying a circular area of the application user interface corresponding to the circle, and cause the photo album application to highlight photo thumbnails within the circular area [0017])

While Papakipos teaches highlighting the photo thumbnails, Papakipos may not explicitly disclose:
displaying a magnified image corresponding to the target thumbnail.

Narita teaches:
receiving a first input performed by a user for a target area; in response to the first input, selecting a target thumbnail from… at least two thumbnails; and displaying a magnified image corresponding to the target thumbnail, (it is determined whether or not the touch pad 114 at the surface opposite to the surface where the touch panel 112 of the information processing apparatus 100 is arranged detects contact by a user's operation [0059] the plurality of jackets 140 which respectively correspond to the plurality of albums and the cursor 170 are displayed in the album selection screen. Then, the cursor 170 is moved with the operation of the touch pad 114 by the user. For example, the jacket 142 which is indicated by the cursor 170 may be displayed larger than the other jackets 140, as illustrated in FIG. 8. [0060], see FIG. 8 jacket 142 is displayed as an enlarged image in a floating window at a location corresponding to the target jacket)

Given that Papakipos teaches that the present disclosure encompasses all changes, substitutions, variations, alterations, and modifications to the example embodiments herein that a person having ordinary skill in the art would comprehend (Papakipos [0030]) and that one of ordinary skill in the art would comprehend highlighting as part of selection of content would include highlighted by changing the color of the highlighted content relative to other content, by changing the saturation of the selected content, by encircling the content using an outline, by using animated effects, by increasing or decreasing screen brightness in the vicinity of the selected content, by enlarging the size of selected content relative to other content, by placing selected content in a pop-up window or other highlight region on a screen, by using other highlighting arrangement, or by using combinations of such arrangements, etc. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selecting and highlighting of a target thumbnail from the at least two thumbnails in response to the first input of Papakipos, to include displaying a magnified image corresponding to the target thumbnail, as taught by Narita, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that an arbitrary element can be selected rapidly and easily among the plurality of elements by the user (Narita [0014]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Papakipos may not explicitly disclose:
wherein the displaying a magnified image corresponding to the target thumbnail comprises: displaying a floating window at a target location corresponding to the target thumbnail, wherein the magnified image corresponding to the target thumbnail is displayed in the floating window.

Narita teaches:
wherein the displaying a magnified image corresponding to the target thumbnail comprises: displaying a floating window at a target location corresponding to the target thumbnail, wherein the magnified image corresponding to the target thumbnail is displayed in the floating window. (it is determined whether or not the touch pad 114 at the surface opposite to the surface where the touch panel 112 of the information processing apparatus 100 is arranged detects contact by a user's operation [0059] the plurality of jackets 140 which respectively correspond to the plurality of albums and the cursor 170 are displayed in the album selection screen. Then, the cursor 170 is moved with the operation of the touch pad 114 by the user. For example, the jacket 142 which is indicated by the cursor 170 may be displayed larger than the other jackets 140, as illustrated in FIG. 8. [0060], see FIG. 8 jacket 142 is displayed as an enlarged image in a floating window at a location corresponding to the target jacket)

Therefore, combining Papakipos and Narita would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 1 is incorporated. 
Papakipos teaches:
wherein the target thumbnail is a thumbnail at a preset display location; (the composite touch gesture process may access data identifying a location of touch surface 202 corresponding to the tap touch input (e.g., via a device driver of touch surface 202). In particular embodiments, the composite touch gesture process may access data identifying a region of the application user interface corresponding to the location of touch surface 202 for the tap touch input... The composite touch gesture process may access location data identifying the circle from the user's touch input to back-side touch surface 202, accessing data identifying a circular area of the application user interface corresponding to the circle, and cause the photo album application to highlight photo thumbnails within the circular area [0017])
the target thumbnail is a thumbnail having a preset image feature; or
target thumbnails are M thumbnails whose image similarities are greater than a preset threshold, wherein M is an integer greater than 1.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Papakipos teaches:
wherein before the selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, the method further comprises: obtaining a first input feature of the first input; and determining a quantity N of target thumbnails based on the first input feature. (the user may use a finger to draw a circle on back-side touch surface 202. The composite touch gesture process may access location data identifying the circle from the user's touch input to back-side touch surface 202, accessing data identifying a circular area of the application user interface corresponding to the circle, and cause the photo album application to highlight photo thumbnails within the circular area [0017])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Papakipos teaches:
wherein before the selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, the method further comprises: obtaining a second input feature of the first input; and determining a first location relationship associated with the second input feature, wherein the first location relationship comprises at least one of: being at a same location as the first thumbnail; being on a first side of the first thumbnail; being adjacent to the first thumbnail; or being spaced from the first thumbnail by M thumbnails, wherein M is a positive integer. (the user may use a finger to draw a circle on back-side touch surface 202. The composite touch gesture process may access location data identifying the circle from the user's touch input to back-side touch surface 202, accessing data identifying a circular area of the application user interface corresponding to the circle, and cause the photo album application to highlight photo thumbnails within the circular area [0017])

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Papakipos teaches:
wherein the target area is a fingerprint recognition area;
the target area is a touch button area; or (A user may tap on back-side touch surface 202, as illustrated in 3B… the user may use a finger to draw a circle on back-side touch surface 202 [0017] Touch surface 202 may be a single-touch, dual-touch, or multi-touch device. [0015])
in a case that the terminal comprises a second screen, the target area is located in the second screen. (In some embodiments, touch surface 202 may comprise a touch screen. [0015])

Regarding Claim 10, Papakipos teaches:
A terminal, comprising: a memory, a processor, and a computer program that is stored in the memory and executable on the processor, wherein the computer program, when executed by the processor, causes the terminal to perform: (the mobile device may comprise hardware devices (120) [0013], computing platform 702 may comprise controller 704, memory 706, and input output subsystem 710…  controller 704 which may comprise one or more processors and/or one or more microcontrollers configured to execute instructions and to carry out operations associated with a computing platform. In various embodiments, controller 704 may be implemented as a single-chip, multiple chips and/or other electrical components including one or more integrated circuits and printed circuit boards. Controller 704 may optionally contain a cache memory unit for temporary local storage of instructions, data, or computer addresses. By way of example, using instructions retrieved from memory, controller 704 may control the reception and manipulation of input and output data between components of computing platform 702 [0022])
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 19, Papakipos teaches:
A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores a computer program, and the computer program, when executed by a processor of a terminal, causes the terminal to perform: (the mobile device may comprise hardware devices (120) [0013], computing platform 702 may comprise controller 704, memory 706, and input output subsystem 710…  controller 704 which may comprise one or more processors and/or one or more microcontrollers configured to execute instructions and to carry out operations associated with a computing platform. In various embodiments, controller 704 may be implemented as a single-chip, multiple chips and/or other electrical components including one or more integrated circuits and printed circuit boards. Controller 704 may optionally contain a cache memory unit for temporary local storage of instructions, data, or computer addresses. By way of example, using instructions retrieved from memory, controller 704 may control the reception and manipulation of input and output data between components of computing platform 702 [0022])
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Claim 11 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claims 12 and 20, the rejections of Claims 10 and 19 are incorporated, respectively.
Claims 12 and 20 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 10 is incorporated.
Claim 14 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 10 is incorporated.
Claim 15 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Regarding Claim 18, the rejection of Claim 10 is incorporated.
Claim 18 is substantially the same as Claim 9 and is therefore rejected under the same rationale as above.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos and Narita as applied to claims 1 and 10 above, and further in view of Takahashi (US 20190114050 A1, cited in previous Office Action), hereinafter Takashi.

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Papakipos may not explicitly disclose:
wherein before the first input is received, a currently selected thumbnail is a second thumbnail, and a magnified image of the second thumbnail is displayed on the first screen; and after the receiving the first input performed by the user for the target area, the method further comprises: canceling the selection of the second thumbnail, and canceling the display of the magnified image of the second thumbnail.

Takahashi teaches:
wherein before… [a] first input is received, a currently selected… [block] is a second… [block], and a magnified image of the second… [block] is displayed on… [a] first screen; and (See FIG. 6C and 7A, the control unit 140 recognizes that a division block 30 corresponding to identification information "center" is selected as a selection block, based on order information" 1" indicating a starting point where an image is first magnified and displayed... Consequently, as illustrated in FIG. 6C, the selection block 40 magnified and displayed with the first magnification factor appears in the screen. In other words, the selection block 40 is selected as a magnification target range, and corresponds to the division block 30 which is magnified and displayed with the first magnification factor. [0045])
after the receiving the first input performed by… [a] user for… [a] target area, the method further comprises: (when a sliding operation is performed down to a position P2 (specifically, in the positive Y-axis direction) on the input unit 110 as illustrated in the center of FIG. 7A with the finger FG in contact with the input unit 110 at a position P1 as illustrated on the left side of FIG. 7A, the input unit 110 outputs movement amount information to the control unit 140, the movement amount information including the y-component of the movement amount from the position Pl to the position P2 [0048])
canceling the selection of the second… [block], and canceling the display of the magnified image of the second… [block]. (See FIG.s 7A and 7B selection and display of magnified image of the center block is canceled, while selection and display of magnified image of right center block is made; When it is determined that they-component of the movement included in the movement amount information outputted from the input unit 110 is greater than or equal to a predetermined unit movement amount, the control unit 140 moves the selection block 40 displayed in the center to the right center as illustrated on the left side and in the center of FIG. 7B based on the forward movement order information (see FIG. 6B). [0048])
Given that Papakipos teaches that the present disclosure encompasses all changes, substitutions, variations, alterations, and modifications to the example embodiments herein that a person having ordinary skill in the art would comprehend (Papakipos [0030]) and that one of ordinary skill in the art would comprehend that selecting and unselecting of items is known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first input of Papakipos to include, wherein before the first input is received, a currently selected thumbnail is a second thumbnail, and a magnified image of the second thumbnail is displayed on the first screen; and after the receiving a first input performed by a user for a target area, the method further comprises: canceling the selection of the second thumbnail, and canceling the display of the magnified image of the second thumbnail, as taught by Takahashi, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to do so because to make an operation to magnify part of an image intuitively understandable when the image is displayed on a device having a small display screen, such as a mobile phone (Takahashi [0003])

Regarding Claim 16, the rejection of Claim 10 is incorporated.
Claim 16 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos and Narita as applied to claims 1 and 10 above, and further in view of Gachoka (US 20140181740 A1, previously cited), hereinafter Gachoka.

Papakipos teaches:
wherein the target thumbnail includes K thumbnails, and K is an integer greater than 1; and (the user may use a finger to draw a circle on back-side touch surface 202. The composite touch gesture process may access location data identifying the circle from the user's touch input to back-side touch surface 202, accessing data identifying a circular area of the application user interface corresponding to the circle, and cause the photo album application to highlight photo thumbnails within the circular area [0017])

Narita teaches: 
after the displaying the magnified image corresponding to the target thumbnail, (it is determined whether or not the touch pad 114 at the surface opposite to the surface where the touch panel 112 of the information processing apparatus 100 is arranged detects contact by a user's operation [0059] the plurality of jackets 140 which respectively correspond to the plurality of albums and the cursor 170 are displayed in the album selection screen. Then, the cursor 170 is moved with the operation of the touch pad 114 by the user. For example, the jacket 142 which is indicated by the cursor 170 may be displayed larger than the other jackets 140, as illustrated in FIG. 8. [0060], see FIG. 8 jacket 142 is displayed as an enlarged image in a floating window at a location corresponding to the target jacket)
Papakipos and Narita may not explicitly disclose:
the method further comprises: receiving a second input performed by the user for the target area; obtaining a third input feature of the second input; determining T thumbnails of the K thumbnails based on the third input feature; and canceling the selection of the T thumbnails, and canceling display of magnified images of the T thumbnails,  wherein T is a positive integer, and T≤K.

Gachoka teaches:
wherein… [a] target… [object] includes K… [objects], and K is an integer greater than 1; and after… displaying… [a] magnified image corresponding to the target… [object], (See FIG. 6B introduces, in addition to the elements mentioned above, a selection area 608 [0086], This displaced region 306 is magnified in some example embodiments of the invention [0055])
the method further comprises: receiving a second input performed by… [a] user for… [a] target area; (a method of unselecting a previously selected area [0087], the user places the touch user input element 708 on the audio 05--item as illustrated in FIG. 7B. Especially in section 710 of FIG. 7B it is illustrated how the touch user input element 708 is detected at the touch location 712. In some alternative example embodiments, the touch user input element 708 comprises a thumb or a stylus, or other suitable input means such as have been described herein above with reference to the other example embodiments of the invention, or which would otherwise be apparent to one of ordinary skill in the art [0090], The device is capable of detecting touch and hover user inputs on the back of the device 500. [0079], the static user input which selects the start point 506 is provided by a user initially bringing touch user input element 502 into close proximity to the device 500. When the touch user input element 502 is detected to hover in the proximity of the back of the device 500, there is an indication on the display 501 indicating the place at which the start point 506 would be should the user touch the back of the device 500 with the touch user input element 502. Placing the touch user input element 502 on the back of the device 500 then results in the static user input being detected causing the start point 506 to become selected [0080])
obtaining a third input feature of the second input; determining T… [objects] of the K… [objects] based on the third input feature; and canceling the selection of the T… [objects], and (once the touch user input element 708 is detected at the touch location 712 and it is detected that the input element is held still, the selection area 706 begins to contract away from the audio 05 item thus making the audio 05--item unselected. If the user is happy with unselecting only audio 05--item, the touch user input element 708 is lifted away from the touch location 712 or some other suitable means is employed to remove the touch input... Alternatively, if the user wishes to unselect more items, the touch user input element 708 is held still to maintain the touch input at the touch location 712 and the selection area 706 consequently continues to contract away from audio 05--item making other files, that are no longer covered by the selection area 706, unselected as well. [0090])
canceling display of magnified images of the T… [objects], (See reverse order of FIG.s 6B and 6A; Section 604 magnifies cell 1 of the spreadsheet 600 [0084], FIG. 6B introduces, in addition to the elements mentioned above, a selection area 608 [0086], This displaced region 306 is magnified in some example embodiments of the invention [0055])
wherein T is a positive integer, and T≤K. (if the user wishes to unselect more items, the touch user input element 708 is held still to maintain the touch input at the touch location 712 and the selection area 706 consequently continues to contract away from audio 05--item making other files, that are no longer covered by the selection area 706, unselected as well. [0090])

Given that Papakipos teaches that the present disclosure encompasses all changes, substitutions, variations, alterations, and modifications to the example embodiments herein that a person having ordinary skill in the art would comprehend (Papakipos [0030]) and that one of ordinary skill in the art would comprehend that selecting and unselecting of items is known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first input of Papakipos to include, after the displaying a magnified image corresponding to the target thumbnail, the method further comprises: receiving a second input performed by the user for the target area; obtaining a third input feature of the second input; determining T thumbnails of the K thumbnails based on the third input feature; and canceling the selection of the T thumbnails, and canceling display of magnified images of the T thumbnails, wherein T is a positive integer, and T≤K, as taught by Narita and Gachoka, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification to mark the items to be selected accurately, easily and effectively when utilizing touch user input detection based user interaction (Gachoka [0049]).

Regarding Claim 17, the rejection of Claim 10 is incorporated.
Claim 17 is substantially the same as Claim 8 and is therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
On pages 13-14 of the response, and with respect to Claim 1, Applicant submits:
“It can be seen from the above that Papakipos only discloses that the back-side touch surface 202 is touched by the user with the composition touch gesture, and in response to the gesture, the mobile device highlights the photo thumbnails in front-side touch display 201 (specifically, in an area corresponding to the composition touch gesture of the front-side touch display 201). That is to say, the mobile device 200 highlights the photo thumbnails directly in response to the composition touch gesture, instead of determining a target photo thumbnail according to the photo thumbnail that is determined in response to the composition touch gesture in the amended claim 1. That is, Papakipos teaches only one determining process. However, two determining processes are performed in the amended claim 1, which are quite different from the determining process from Papakipos. Therefore, Papakipos fails to disclose or teach features "obtaining a currently selected first thumbnail from the at least two thumbnails; and selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail" as recited in the amended claim 1.”

	Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining a target photo thumbnail according to the photo thumbnail that is determined in response to the composition touch gesture, and two determining processes are performed in the amended claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites, in part, “receiving a first input performed by a user for a target area; in response to the first input, selecting a target thumbnail from the at least two thumbnails; and… wherein the selecting a target thumbnail from the at least two thumbnails comprises: obtaining a currently selected first thumbnail from the at least two thumbnails; and selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, wherein N is a positive integer.” There is no preceding limitation that states that a first thumbnail is selected before the first input is received, i.e. a currently selected first thumbnail. Furthermore, ¶ [0067]-[0068] of the originally filed specification of the instant application, which provide an example of N positive target thumbnails, states that the first thumbnail may be selected before the first input is received, but also that the first thumbnail may be displayed as a thumbnail before the terminal receives the first input. Thus, the claims, in light of the specification, do not require any pre-selection of a thumbnail to occur before the first input and “obtaining a currently selected firth thumbnail from the at least two thumbnails” is merely selecting a thumbnail in response to the first input. Furthermore, the claim merely specifies that “N is a positive integer”. Thus, the broadest reasonable interpretation of the claim merely requires selecting one thumbnail as the target thumbnail whose location relationships with the first thumbnail are a first location relationship. An example of this is also given in FIG.s 6A-6C (¶¶ [0077]-[0078]) of the instant application, e.g. “the first input herein is an operation of quickly sliding up and quickly sliding down, and the terminal obtains the currently selected first thumbnail a in response to the first input, and selects a thumbnail at a same location as the first thumbnail a as the target thumbnail (namely, the first thumbnail a itself)” ¶ [0078].
Thus, Claim 1 (and Claims 10 and 19), do not require determining a target photo thumbnail according to the photo thumbnail that is determined in response to the composition touch gesture, but merely obtaining a currently selected first thumbnail from the at least two thumbnails in response the first input, and selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, wherein N is a positive integer, which appears to merely require selecting the currently selected first thumbnail as the target thumbnail.
As noted by Applicant, Papakipos teaches that the user may use a finger to draw a circle on backside touch surface 202. The composition touch gesture process may access location data identifying the circle from the user's touch input to back-side touch surface 202, accessing data identifying a circular area of the application user interface corresponding to the circle, and cause the photo album application to highlight photo thumbnails within the circular area. Thus, depending on the circular area drawn by the user, Papakipos would obtain a currently selected first thumbnail from the at least two thumbnails, and selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, wherein N is a positive integer. For example, Papakipos may obtain one thumbnail as a currently selected thumbnail in response to the touch gesture, and accessing data identifying a circular area of the application user interface corresponding to the circle, to select the thumbnail as the target thumbnail. Papakipos may also include additional thumbnails that are within the circular area, whose location relationships with the first thumbnail are within the circular area, i.e. N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, wherein N is a positive integer. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 16 of the response, Applicant submits, “Gachoka fails to overcome the above-discussed deficiencies of Papakipos and Narita”. As shown above, Papakipos sufficiently teaches the limitations of the Independent Claims. However, in the alternative interpretation set forth by Applicant in the arguments, Examiner notes that Gachoka teaches: 
the static user input which selects the start point 506 is provided by a user initially bringing touch user input element 502 into close proximity to the device 500. When the touch user input element 502 is detected to hover in the proximity of the back of the device 500, there is an indication on the display 501 indicating the place at which the start point 506 would be should the user touch the back of the device 500 with the touch user input element 502. Placing the touch user input element 502 on the back of the device 500 then results in the static user input being detected causing the start point 506 to become selected (as illustrated in FIG. 5B). Placing the touch user input element 502 on the back of the device 500 then results in the static user input being detected causing the start point 506 to become selected (as illustrated in FIG. 5B) (receiving a first input performed by a user for a target area;… obtaining a currently selected first thumbnail from the at least two thumbnails; and) (Gachoka [0080]);
selection area 508 has expanded from top to down in accordance with the duration of the static touch user input detected at the back of the device 500 in accordance with a user's selection of a pre-defined expansion direction from the initially selected start point (selecting, from the at least two thumbnails, N thumbnails whose location relationships with the first thumbnail are a first location relationship as the target thumbnail, wherein N is a positive integer.) (Gachoka [0081]); and
the selection area is expanded or subtracted from the start point in a given direction in dependence on the duration of the static input and may be automatically chosen by the device in dependence on the type of items that are to be selected. Alternatively, the user may define to which direction the selection area expands or subtracts (Gachoka [0051]).
Thus, the combination of Papakipos, Narita and Gachoka would appear to teach the alternative interpretation of the claims set forth in the arguments by applicant.
In regard to the dependent claims, the dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 20070277126 A1) - Touch Screen Device And Method Of Selecting Files Thereon, including allow for scrolling and selection of files from a file list, and for skipping or reversing an execution order of the selected files simply by performing a drag on a touch screen

Porat (US 20090282332 A1) - Selecting multiple items using multi-touch including two or more of the graphical items selected by the user may be displayed some distance from one another (i.e., not adjacent).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179